FILED
                             NOT FOR PUBLICATION                            AUG 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRYAN EDWIN RANSOM,                              No. 11-15836

               Plaintiff - Appellant,            D.C. No. 1:11-cv-00364-LJO-MJS

  v.
                                                 MEMORANDUM *
D. ORTIZ; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                              Submitted July 24, 2013 **

Before:        ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Bryan Edwin Ransom, a California state prisoner, appeals pro se from the

district court’s order denying his request to proceed in forma pauperis in his 42

U.S.C. § 1983 action alleging First and Eighth Amendment violations. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
interpretation and application of 28 U.S.C. § 1915(g), Andrews v. Cervantes, 493

F.3d 1047, 1052 (9th Cir. 2007), and for an abuse of discretion its denial of leave

to proceed in forma pauperis, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.

1990). We affirm.

       The district court did not abuse its discretion by denying Ransom’s request

to proceed in forma pauperis because at least three of Ransom’s prior § 1983

actions were dismissed on the basis that they were frivolous or failed to state a

claim, and Ransom did not provide sufficient allegations to show that he was

“under imminent danger of serious physical injury” at the time he lodged the

complaint. 28 U.S.C. § 1915(g); see also Andrews, 493 F.3d at 1055 (an exception

to the three-strikes rule exists only where “the complaint makes a plausible

allegation that the prisoner faced ‘imminent danger of serious physical injury’ at

the time of filing”).

       The district court did not abuse its discretion by denying Ransom’s motion

for reconsideration because Ransom failed to establish grounds for such relief. See

Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (standard of review and grounds for reconsideration).

       AFFIRMED.




                                           2                                   11-15836